      Case 7:18-cr-00459-LSC-GMB Document 64 Filed 08/16/21 Page 1 of 5                     FILED
                                                                                   2021 Aug-16 PM 02:18
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

UNITED STATES OF AMERICA, )
                          )
                          )
                          )
    vs.                   )                       7:18-cr-00459-LSC-GMB-1
                          )
                          )
CARLOS DE AZA             )
                          )
         Defendant.       )


                 MEMORANDUM OF OPINION AND ORDER

I.    Introduction

      The Court has before it Defendant Carlos De Aza’s (“Aza’s”) Motion for

Extension of Time to File a Petition under 28 U.S.C. § 2255. (Doc. 63.) The motion

is due to be denied for lack of jurisdiction.

II.   Background

      Aza’s sentence results from his conviction by a jury of possession with intent

to distribute fifty grams or more of methamphetamine in violation of 21 U.S.C. §

841(a)(1) (count 1), possession of a firearm in furtherance of a drug trafficking crime




                                         Page 1
       Case 7:18-cr-00459-LSC-GMB Document 64 Filed 08/16/21 Page 2 of 5




in violation of 18 U.S.C. § 924(c)(1)(A)(i) (count 2), and possession of a firearm by

a felon in violation of 18 U.S.C. § 922(g)(1) (count 3).

       This Court sentenced Aza to a term of imprisonment of 300 months as to

counts 1 and 3, separately, with each count to run concurrently with the other, plus

a term of imprisonment of 60 months as to count 2, with the sentence in count 2 to

run consecutively with the sentence imposed in counts 1 and 3, for a total term of

360 months. Judgment was entered on July 30, 2019.

       Aza appealed, and the Eleventh Circuit Court of Appeals affirmed Aza’s

convictions and sentence in an opinion issued on September 10, 2020. Aza did not

petition the United States Supreme Court for a writ of certiorari.

       Aza has not yet filed a motion pursuant to § 2255, but on August 10, 2021, Aza

filed the instant motion requesting an extension of the one-year statutory period to

file a petition pursuant to § 2255. Aza bases his request on difficulty preparing his

petition due to COVID-19 restrictions in place at Federal Correctional Institution

(FCI) Yazoo City Medium. Doc. 63.

III.   Discussion

       In Swichkow v. United States, 565 Fed. App’x 840, 843-44 (11th Cir. 2014), the

Eleventh Circuit held that a district court lacks jurisdiction to consider a request for

extension of time to file a § 2255 motion where no formal request for habeas relief


                                        Page 2
      Case 7:18-cr-00459-LSC-GMB Document 64 Filed 08/16/21 Page 3 of 5




has been made. In doing so, the court considered the approaches of its sister circuits

and found the reasoning of the Second Circuit in United States v. Leon, 203 F. 3d 162

(2d Cir. 2000) to be persuasive based on existing caselaw treating a habeas

proceeding as a separate civil post-conviction action rather than a continuation of the

criminal case. Swichkow, 565 Fed. App’x at 843. Absent a formal request for habeas

relief, no live controversy exists, and the court cannot consider the timeliness issue

without contravening the case or controversy requirement of Article III. Id. at 843-

44. Other circuits have also followed this reasoning.

      Pro se pleadings are subject to more lenient standards than those prepared by

attorneys, and “[u]nder a longstanding practice, a court sometimes treats as a

request for habeas relief under 28 U.S.C. § 2255 a motion that a pro se federal

prisoner has labeled differently.” Castro v. United States, 540 U.S. 375, 377 (2003).

A court may even construe a request for an extension of the limitations period under

§ 2255 as a substantive motion if the request presents the claims that the movant

would include a substantive motion. See Stewart v. United States, 646 F.3d 856, 857

n. 1 (11th Cir. 2011) (quoting Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001))

(“Where a [pro se] motion, nominally seeking an extension of time, contains

allegations sufficient to support a claim under section 2255, a district court is

empowered, and in some instances may be required, under Haines to treat that


                                        Page 3
      Case 7:18-cr-00459-LSC-GMB Document 64 Filed 08/16/21 Page 4 of 5




motion as a substantive motion for relief under section 2255.”). When the movant

fails to provide any of the claims that he would present in a § 2255 motion, however,

the request cannot be construed as a substantive motion. See Swichkow, 565 Fed.

App'x at 842-43 (district court could not construe requests for extension of § 2255

limitations period as substantive § 2255 motion because requests did not state any of

the claims for relief that would be raised in § 2255 motion); Green v. United States,

260 F.3d 78, 83-84 (2nd Cir. 2001) (because request for extension of time to file §

2255 motion did not articulate any basis in fact or law for relief under § 2255, district

court did not err by failing to treat request as substantive § 2255 motion); Rule 2(b)

of the Rules Governing Section 2255 Proceedings (§ 2255 motion must specify all

grounds for relief, state facts supporting each ground, and state relief requested).

      Aza has not filed a § 2255 motion, and his request for an extension of time to

file cannot be construed as a § 2255 motion. As a pro se movant, Aza’s motion is

liberally construed, but he has not presented any claims that he would raise in a

substantive § 2255 motion in his request for an extension of time to file. He has

merely explained the reasons why he believes he is entitled to the extension he

requests, such as troubles accessing the prison law library due to COVID-19

restrictions. Absent any statement of the grounds for relief, Aza’s request cannot be

construed as a substantive motion. Without a live controversy, the court lacks


                                         Page 4
      Case 7:18-cr-00459-LSC-GMB Document 64 Filed 08/16/21 Page 5 of 5




jurisdiction to consider his request. If Aza files a § 2255 motion, the district court

may then consider his argument that such motion should be considered timely.

IV.   Conclusion

      For the aforementioned reasons, Aza’s request for an extension of time to file

a petition pursuant to § 2255 (Doc. 63) is hereby denied.



      DONE and ORDERED on August 16, 2021.



                                           _____________________________
                                                  L. Scott Coogler
                                            United States District Judge
                                                                               206728




                                        Page 5
